Citation Nr: 1527804	
Decision Date: 06/29/15    Archive Date: 07/09/15

DOCKET NO.  10-35 906	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a back disability.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

K. Anderson, Associate Counsel 







INTRODUCTION

The Veteran had active military service from August 1962 to January 1966.  

This matter comes to the Board of Veterans' Appeals (Board) from a January 2009 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine.  

The RO denied the Veteran's claim in a January 2009 rating decision.  The Veteran appealed this decision and requested a Board review of his case.  In August 2012, this matter was before the Board and Board remanded the Veteran's claim for a VA examination.  In January 2014, the matter was once again for the Board.  After determining that there had been substantial compliance with the Board's August 2012 remand request, the Board denied the Veteran's claim for lack of nexus.  The Veteran appealed the Board decision the U.S. Court of Appeals for Veteran's Claims (Court).  The parties to that action issued a February 2015 Joint Motion for Remand (Joint Motion).  The Joint Motion vacated and remanded the Board's denial of entitlement to service connection for a back disability.  The Court issued an Order granting the Motion later that month, and the case was remanded back to the Board.  


FINDING OF FACT

Affording the Veteran the benefit of the doubt, the evidence of record establishes that the Veteran's current back disability.  


CONCLUSION OF LAW

The Veteran's back disability was incurred in active service.  38 U.S.C.A. §§ 1110, 1154(b), 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran has asserted entitlement to service connection for a back disability, diagnosed as arthritis.  He specifically asserts that he was injured in service in a motor vehicle accident and has been suffering from back pain ever since.  After a complete review of the record, the Board has determined for the reasons that follow that service connection for a back disability is warranted.  

Service connection will be granted if it is shown that a Veteran has a disability resulting from an injury or disease contracted in the line of duty, or for aggravation of a preexisting injury or disease contracted in the line of duty in the active military, naval or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury incurred in service alone is not enough.  There must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b). 

In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that a disease was incurred in service.  38 C.F.R. § 3.303(d).  Generally, to prove service connection, the record must contain: (1) the existence of a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the current disability and a disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  In certain cases, competent lay evidence may demonstrate the presence of any of these elements.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009).

Arthritis is a chronic disease listed under 38 C.F.R. § 3.309(a); as such, the presumptive service connection provisions of 38 C.F.R. § 3.303(b) based on chronic in service symptoms and continuous post-service symptoms apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  With a chronic disease shown as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time. 

The evidence of record shows that the Veteran has been diagnosed with lumbar arthritis in his back at his VA examinations in December 2008 and November 2012.  As such, the first element of service connection has been met.  Service records state that the Veteran was involved in an inservice motor vehicle accident in April 1965, and as a result, he was treated for back, neck and leg pain.  As such, the remaining question is whether there is evidence of a causal relationship between the current disability and his injury in service.  

The Veteran has repeatedly stated that he his back has hurt since service.  The Veteran stated in October 2009 statement in support of his claim that he was unable to see a doctor for many years because of lack of insurance.  On the Veteran's VA-9 submitted in August 2010, he states that he started seeing a doctor for his back pain in the 1980's.  The Veteran had a personal hearing at the RO in February 2011.  At this hearing, he restated that for a period of 20-25 years, the Veteran did not have health insurance and he was forced to live with his pain and fight through the discomfort in order to work for his family.  He also stated that earlier physicians did not connect his current back disability to his period in service because he did not tell them about the accident.  

The Veteran underwent a VA examination in December 2008.  After reviewing the Veteran's file and giving him a physical examination, the examiner opined that the Veteran's back disability was less likely than not related to an incident in service, but instead was a natural-occurring phenomenon.  In August 2012, the Board found this examination to be inadequate and remanded the Veteran's claim for a new examination.  As such, the Board finds that the opinion from the December 2008 examiner not probative to the question of whether the Veteran's current disability is related to his accident in service.  

The Veteran underwent another VA examination in November 2012.  At this time, the examiner opined that the Veteran's low back conditions of contusion and muscle strain from 47 years ago would be considered minor injuries that would have resolved.  There is no medical evidence to establish continuity of diagnosis or treatment for his back complaints over the immediate years following the service injuries.  The Veteran's low back complaints today are more likely that not a result of age progression to include wear and tear from the Veteran's physical occupations over the years.  

As evidence to support his claim, specifically evidence as to continuity of symptomatology, the Veteran submitted a letter from Dr. Hoyt.  This letter states that the Veteran's was under his care in the 1980's on several occasions for both acute and chronic low back pain.  

The Veteran also submitted a statement from his wife to support his claim dated September 2012.  She supports the Veteran's statements that they had no medical insurance for most of their married life.  Due to the lack of their insurance, the Veteran was always careful of his back, did not lift anything heavy, and worked through the pain.  Lastly, she states that the Veteran has had back pain ever since they met in 1981 and he repeatedly told her that he had back pain since service.  

Most recently, the Veteran submitted a statement of P.E.B., D.C. in support of his claim.  Dr. C. reported that the Veteran had been seen at the office for treatment of a longstanding lower back condition.  He explained he treated the Veteran in 2001 and 2002 but prior to that, the Veteran was seen by Dr. E.F., a chiropractor and Dr. B.'s father-in-law.  Dr. B. explained he took over the practice in 2001 when his father-in-law retired and when he first examined the Veteran in August 2001, the Veteran told him the lower back condition began while in service and had never completely resolved.  Dr. B. outlined the symptoms, findings from examination and treatment prescribed.  Dr. B. explained that he concluded at the time that based upon the examination primarily as well as the response to treatment the Veteran's lower back condition was causally related to or at least as likely as not related to the Veteran's service. 

There is evidence against the Veteran's claim for service connection.  A review of his service treatment records from his January 1966 physical examination of his back, completed at separation, was normal upon physical examination and no significant or interval history related to the spine was recorded by the examining physician.  

Reviewing the evidence in light of the rating criteria above, the Board finds that the evidence of record is at least in equipoise.  Under the law, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the Veteran shall prevail upon the issue. Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994).  While the November 2012 VA examination provided an opinion that the condition was likely due to age and post-service physical occupation, Dr. B. indicated it was at least as likely as not related to service.  Additionally, the Board finds the Veteran's lay statements to be credible and compelling.  Even though there is no medical evidence documenting complaints or treatment of a back disability since service, the Veteran has described chronic pain continuing from service until the present.  See e.g. Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (noting that the absence of contemporaneous medical documentation may go to the credibility and weight of Veteran's lay testimony, but the lack of such evidence does not, in and of itself, render the lay testimony incredible).  The Veteran's wife has provided statements that she witnessed the Veteran have back pain during the time they have been together and has reported that the Veteran often told her it was due to an inservice injury.  The Board finds that the lay testimony of the Veteran and his wife are competent and credible as the continuity of symptomatology of his currently diagnosed back disability.  See Jandreau v. Nicholson, 492 F.3d at 1376-77; Charles v. Principi, 16 Vet. App. 370, 374-75 (2002).  Thus, resolving reasonable doubt in favor of the Veteran, the Board concludes that service connection is established for arthritis of the lumbar spine.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.




Duties to Notify and Assist 

Since the entire benefit sought on appeal has been granted, no purpose would be served by undertaking an analysis of whether there has been compliance with the notice and duty to assist requirements set out in the Veterans Claims Assistance Act (VCAA) of 2000 (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002)).  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).


ORDER

Service connection for a back disability is granted.  



____________________________________________
H. SEESEL 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


